               Case 6:19-cv-06266-HBS Document 13 Filed 09/17/20 Page 1 of 10



   UNITED STATES DISTRICT COURT
   WESTERN DISTRICT OF NEW YORK


   Wanda J. Williams,
                                                                                    Decision and Order
                                              Plaintiff,
                                                                                      19-CV-6266 HBS
                      v.                                                                 (Consent)
   Commissioner of Social Security,

                                              Defendant.


 I.       INTRODUCTION
              The parties have consented to this Court’s jurisdiction under 28 U.S.C. § 636(c). The Court

   has reviewed the Certified Administrative Record in this case (Dkt. No. 7, pages hereafter cited in

   brackets), and familiarity is presumed. This case comes before the Court on cross-motions for

   judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure. (Dkt. Nos. 9,

      10.) In short, plaintiff is challenging the final decision of the Commissioner of Social Security (the

      “Commissioner”) that she was not entitled to Supplemental Security Income under Title XVI of the

      Social Security Act. The Court has deemed the motions submitted on papers under Rule 78(b).

II.       DISCUSSION
              “The scope of review of a disability determination . . . involves two levels of inquiry. We

      must first decide whether HHS applied the correct legal principles in making the determination. We

      must then decide whether the determination is supported by substantial evidence.” Johnson v. Bowen,

      817 F.2d 983, 985 (2d Cir. 1987) (internal quotation marks and citations omitted). When a district

      court reviews a denial of benefits, the Commissioner’s findings as to any fact, if supported by

      substantial evidence, shall be conclusive. 42 U.S.C. § 405(g).
         Case 6:19-cv-06266-HBS Document 13 Filed 09/17/20 Page 2 of 10



        “The phrase ‘substantial evidence’ is a ‘term of art’ used throughout administrative law to

describe how courts are to review agency factfinding. Under the substantial-evidence standard, a

court looks to an existing administrative record and asks whether it contains ‘sufficient evidence’ to

support the agency’s factual determinations. And whatever the meaning of ‘substantial’ in other

contexts, the threshold for such evidentiary sufficiency is not high. Substantial evidence, this Court

has said, is ‘more than a mere scintilla.’ It means—and means only—such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, ___ U.S.

___, 139 S. Ct. 1148, 1154 (2019) (internal quotation and editorial marks and citations omitted); see

also Tejada v. Apfel, 167 F.3d 770, 773–74 (2d Cir. 1999).

        The substantial evidence standard applies to both findings on basic evidentiary facts, and to

inferences and conclusions drawn from the facts. Stupakevich v. Chater, 907 F. Supp. 632, 637

(E.D.N.Y. 1995); Smith v. Shalala, 856 F. Supp. 118, 121 (E.D.N.Y. 1994). When reviewing a

Commissioner’s decision, the court must determine whether “the record, read as a whole, yields

such evidence as would allow a reasonable mind to accept the conclusions reached” by the

Commissioner. Winkelsas v. Apfel, No. 99-CV-0098H, 2000 WL 575513, at *2 (W.D.N.Y. Feb. 14,

2000). In assessing the substantiality of evidence, the Court must consider evidence that detracts

from the Commissioner’s decision, as well as evidence that supports it. Briggs v. Callahan, 139 F.3d

606, 608 (8th Cir. 1998). The Court may not reverse the Commissioner merely because substantial

evidence would have supported the opposite conclusion. Id. “The substantial evidence standard

means once an ALJ finds facts, we can reject those facts only if a reasonable factfinder would have to

conclude otherwise.” Brault v. Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (internal quotation marks and

citations omitted).



                                                    2
         Case 6:19-cv-06266-HBS Document 13 Filed 09/17/20 Page 3 of 10



        For purposes of Social Security disability insurance benefits, a person is disabled when

unable “to engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) &

1382c(a)(3)(A).

        Such a disability will be found to exist only if an individual’s “physical or mental impairment

or impairments are of such severity that [he or she] is not only unable to do [his or her] previous

work but cannot, considering [his or her] age, education, and work experience, engage in any other

kind of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. §§ 423(d)

(2)(A) & 1382c(a)(3)(B).

        Plaintiff bears the initial burden of showing that the claimed impairments will prevent a

return to any previous type of employment. Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982).

Once this burden has been met, “the burden shifts to the [Commissioner] to prove the existence of

alternative substantial gainful work which exists in the national economy and which the plaintiff

could perform.” Id.; see also Dumas v. Schweiker, 712 F.2d 1545, 1551 (2d Cir. 1983); Parker v. Harris,

626 F.2d 225, 231 (2d Cir. 1980).

        To determine whether any plaintiff is suffering from a disability, the Administrative Law

Judge (“ALJ”) must employ a five-step inquiry:

        (1) whether the plaintiff is currently working;

        (2) whether the plaintiff suffers from a severe impairment;

        (3) whether the impairment is listed in Appendix 1 of the relevant regulations;

        (4) whether the impairment prevents the plaintiff from continuing past relevant
        work; and

        (5) whether the impairment prevents the plaintiff from continuing past relevant
                                                    3
          Case 6:19-cv-06266-HBS Document 13 Filed 09/17/20 Page 4 of 10



         work; and whether the impairment prevents the plaintiff from doing any kind of
         work.

20 C.F.R. §§ 404.1520 & 416.920; Berry, supra, 675 F.2d at 467. If a plaintiff is found to be either

disabled or not disabled at any step in this sequential inquiry then the ALJ’s review ends. 20 C.F.R.

§§ 404.1520(a) & 416.920(a); Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). However,

the ALJ has an affirmative duty to develop the record. Gold v. Secretary, 463 F.2d 38, 43 (2d Cir.

1972).

         To determine whether an admitted impairment prevents a plaintiff from performing past

work, the ALJ is required to review the plaintiff’s residual functional capacity (“RFC”) and the

physical and mental demands of the work done in the past. 20 C.F.R. §§ 404.1520(e) & 416.920(e).

The ALJ must then determine the individual’s ability to return to past relevant work given the RFC.

Washington v. Shalala, 37 F.3d 1437, 1442 (10th Cir. 1994).

         Plaintiff challenges the Commissioner’s final determination because of how the ALJ assigned

weight to a social worker who treated her depression and anxiety for several years. The ALJ found

that plaintiff had the severe impairments of depression, anxiety, and substance abuse. [18.] After

deciding that plaintiff did not meet any medical listing, the ALJ determined that plaintiff had the

RFC for medium work with non-exertional limitations to simple, routine tasks and occasional

interactions with coworkers and the general public. [19.] In crafting the RFC, the ALJ gave great

weight to the agency’s consultative psychiatric examiner; partial weight to a state examiner; and

limited weight to Gail Long, a social worker who had seen plaintiff since 2016. The ALJ found that

a psychological assessment that Ms. Long prepared for the Monroe County Department of Social

Services contradicted the clinical record and had too little information, beyond checkboxes, to

explain the discrepancy. [21.] Plaintiff acknowledges that Ms. Long does not qualify as an


                                                   4
             Case 6:19-cv-06266-HBS Document 13 Filed 09/17/20 Page 5 of 10




acceptable medical source under pre-2017 1 regulations, but she argues that the Commissioner

should not have dismissed Ms. Long’s assessment out of hand:

                    On January 9, 2018, Ms. Long noted that the Plaintiff had chronic depression
           with poor treatment adherence, and would be unable to remember simple
           procedures, remember short and simple tasks, maintain attention, sustain an ordinary
           workday, work with others without distraction, make simple decisions, complete a
           normal workday and week without interruption, perform at a consistent pace, and
           deal with stress for a least twenty percent of the time; would be unable to interact
           appropriately with the public, accept instruction, get along with coworkers or peers
           for up to twenty percent of the [time]. Plaintiff was “pleasant but nervous”, would
           react poorly to change or uncertainty; had difficulty retaining or comprehending
           information; and “may not know what to do but also does not know what to ask”.
           T. 527-32. The opinion was faxed on April 3, 2018. T. 526. The Appeals Council
           acknowledged that the ALJ failed to evaluate the statement, however, discounted it
           as “not a medical source statement and not accompanied by a narrative report”, and
           “not entirely consistent with the record and the findings of the Administrative Law
           Judge”; additionally the appeals council cited to the fact that the Plaintiff could
           perform personal care, prepare food, clean, do laundry, and use public transportation
           and “as indicated in the hearing decision, the claimant’s activities are not as limited as
           one would expect”. T. 5. That the opinion was expressed in terms of a check-box
           form were not grounds to dismiss it outright. White, 302 F. Supp. 2d at 174–76;
           Lewis, 2018 WL 1044562 at *3. In a function report in 2015, Plaintiff stated that her
           daughter helped her with meals and that “my daughter do the cooking”. T. 174. At
           the hearing, she also reported that she needed her daughter’s help cleaning the house
           that she needed frequent breaks, and on some days she couldn’t clean. T. 42-44.
           With regards to a claimant’s activities of daily living, “[d]isability does not mean that
           a claimant must vegetate in a dark room excluded from all forms of social activity.”
           Kane v. Astrue, 2012 WL 4510046 at *17 (W.D.N.Y. 2012), quoting Smith v. Califano,
           637 F.2d 968, 971 (3d Cir. 1981). One can be disabled and get together with friends
           from time to time. Kane, 2012 WL 4510046 at *17. Even should a plaintiff testify to
           some activities indicative of some degree of functioning, the ALJ must take into
           account evidence in the record that shows the plaintiff “does not perform them on a
           regular and continuing basis.” Reinard v. Astrue, 2010 WL 2758571, *8
           (W.D.N.Y.2010); Dailey v. Astrue, 2010 WL 4703599, at *9 (W.D.N.Y. Oct. 26, 2010)
           report and recommendation adopted, 2010 WL 4703591 (W.D.N.Y. Nov. 19, 2010).
           Doctor’s notes reporting that a claimant went to Florida and Puerto Rico, without
           more information, is not enough to demonstrate that Plaintiff could perform work
           activities on a regular and continuing basis. Marquez v. Comm’r of Soc. Sec., 2018 WL
           6241308 at *4 (W.D.N.Y. 2018). For a claimant with an affective or personality
           disorder marked by anxiety, even if they are stable on medication, it may not support
           a conclusion that they may return to work, as “the work environment is completely

1
    Plaintiff filed her original claim on June 24, 2015.
                                                           5
         Case 6:19-cv-06266-HBS Document 13 Filed 09/17/20 Page 6 of 10



       different from home.” Mahon v. Colvin, 2017 WL 1232471, at *15 (E.D.N.Y. 2017),
       citing Morales v. Apfel, 224 F.3d 310 (3d Cir. 2000).

(Dkt. No. 9-1 at 14–15.) The Commissioner responds that Ms. Long’s psychological assessment

received the consideration that was appropriate for a non-acceptable medical source and that it

lacked enough information to justify contradicting other clinical evidence in the record:

                [T]he only requirement for the Commissioner’s assessment of an opinion
       from a non-acceptable medical source is that he address and discuss the opinion,
       which the Appeals Council did. See Saxon v. Astrue, 781 F. Supp. 2d 92, 104
       (N.D.N.Y. 2011) (noting that “the ALJ is empowered with the discretion to afford
       less than controlling weight, or even no weight, to the opinion of ‘other sources’” as
       long as the Commissioner “address[es] and discuss[es] the opinion”). Accordingly,
       this opinion was not entitled to any special deference as Plaintiff’s brief argues. The
       Commissioner “has the discretion to determine the appropriate weight to accord the
       [other source]’s opinion based on the all evidence before him.” Diaz v. Shalala, 59
       F.3d 307, 314 (2d Cir. 1995); see also Genier v. Astrue, 298 F. App’x 105, 108-09 (2d
       Cir. 2008) (ALJ was free to discount assessments of physician’s assistant and nurse
       practitioner in favor of the objective findings of other medical doctors.); see also
       Mongeur v. Heckler, 722 F.2d 1033, 1039 n.2 (2d Cir. 1983).

                The Appeals Council’s analysis did not end with merely noting that Ms. Long
       was not a medical source. As the Appeals Council noted, Ms. Long merely
       completed a checkbox form, and provided little narrative report substantiating those
       limitations assessed, which minimizes its probative value. Leaving aside the form of
       the opinion, its lack of narrative inherently degrades the value of the opinion, as it
       fails to support its conclusions with ties to clinical and medical findings. For
       instance, Ms. Long stated that Plaintiff would be off task more than 30% of the time,
       but provided no reasoning to support this conclusion. Tr. 530. Indeed, it is
       impossible to know how she arrived at her conclusion. See, e.g. Whitehurst v. Berryhill,
       No. 1:16-CV-01005-MAT, 2018 WL 3868721, at *3 (W.D.N.Y. Aug. 14, 2018)
       (“Courts in this Circuit have consistently held that ‘lack of supporting detail and/or
       objective findings provides a ... reason for affording [an] opinion less weight.”)
       (citing Wright v. Colvin, No. 5:12-cv-0440, 2013 WL 3777187, at *15 (N.D.N.Y. July
       17, 2013; 20 C.F.R. §§ 404.1527(d)(3), 416.927(d)(3) (“The more a medical source
       presents relevant evidence to support an opinion, particularly medical signs and
       laboratory findings, the more weight we will give that opinion. The better an
       explanation a source provides for an opinion, the more weight we will give that
       opinion.”); Halloran v. Barnhart, 362 F.3d 28, 31 n. 2 (2d Cir. 2004) (describing a
       standardized form checklist as “only marginally useful for purposes of creating a
       meaningful and reviewable factual record”); Llorens–Feliciano v. Astrue, No. 6:11-cv-
       924, 2012 WL 6681772, at *3 (N.D.N.Y. Dec. 21, 2012) (“‘Form reports in which a
       physician’s obligation is only to check a box or fill in a blank are weak evidence at
       best.’”) (quoting Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993)); see also Camille
                                                    6
         Case 6:19-cv-06266-HBS Document 13 Filed 09/17/20 Page 7 of 10



        v. Colvin, 625 F. App’x 25, *27 (2d Cir. June 15, 2016) (summary order) (ALJ entitled
        to discount opinion that lacked narrative explanation).

                 Moreover, the Appeals Council noted that this opinion was inconsistent with
        other evidence of record. Tr. 5. As the Appeals Council noted, and incorporating
        the findings of the ALJ, the record established that despite symptoms of anxiety,
        Plaintiff was able to complete a part-time work assignment from the Department of
        Social Services. Tr. 5, 467, 470. Plaintiff’s treatment records also included numerous
        findings of appropriate mood and affect, and no anxiety or agitation. See e.g. Tr. 255,
        262, 377, 378. She was able to perform all aspects of personal care, go out alone,
        shop, watch television, read, cook, do laundry, and use public transportation. Tr. 5,
        43-46, 394, 470. As the Appeals Council noted, the ALJ had rightly found that such
        activities are inconsistent with the level of limitation alleged by Plaintiff. The Second
        Circuit has held that activities of daily living undermine a source’s assertion of
        significant impairment. See e.g. Monroe v. Comm’r of Soc. Sec., 676 F. App’x 5, 8 (2d Cir.
        2017); Calabrese v. Astrue, 358 F. App’x 274, 277-78 (2d Cir. 2009) (noting no
        problem with an ALJ considering activities of daily living as one of many reasons for
        finding a claimant not disabled).

(Dkt. No. 10-1 at 6–8.)

        The Commissioner has the better argument. “If all of the evidence we receive, including all

medical opinion(s), is consistent and there is sufficient evidence for us to determine whether you are

disabled, we will make our determination or decision based on that evidence.” 20 C.F.R.

§ 416.920b(a). “We will assess your residual functional capacity based on all of the relevant medical

and other evidence.” 20 C.F.R. § 416.945(a)(3). Here, clinical records indicate that plaintiff had

depression, fair judgment, substance issues, and family stressors as far back as 2012 but that plaintiff

reported “dealing with it.” [E.g., 296, 302.] The clinical records continued to acknowledge plaintiff’s

symptoms of depression in 2017. [412.] Ms. Long also observed symptoms of substance issues and

major depressive disorder in 2017. [415, 422, 428.] Nothing in Ms. Long’s clinical notes or in other

clinical notes, however, contradicts the psychiatric evaluation that Adam Brownfeld, Ph.D.,

conducted on August 9, 2015. Dr. Brownfeld acknowledged plaintiff’s reports about mood and

current functioning. [395.] Dr. Brownfeld noted plaintiff’s substance history. [395.] Dr. Brownfeld

also assessed plaintiff as having intact concentration but low-average intellectual functioning. [396.]
                                                    7
         Case 6:19-cv-06266-HBS Document 13 Filed 09/17/20 Page 8 of 10



Cf. Peguero v. Comm’r, No. 15CIV4714GBDHBP, 2016 WL 7494877, at *21 (S.D.N.Y. Dec. 29, 2016)

(Commissioner affirmed where, inter alia, plaintiff was described “as continuing to be symptomatic

with a depressed mood but with ‘ok’ attention, concentration, memory, information and ability to

perform calculations and ‘good’ insight and ‘fair’ judgment), report and recommendation adopted, No.

15CIV4714GBDHBP, 2017 WL 375701 (S.D.N.Y. Jan. 26, 2017). Dr. Brownfeld concluded in his

medical source statement that plaintiff would have no limitations with simple directions and tasks

but would have moderate limitations in performing complex tasks. [397.] No information in the

clinical notes suggests otherwise. The ALJ thus had a basis to decide that plaintiff’s testimony and

arguments about severity of symptoms could not “reasonably be accepted as consistent with the

objective medical evidence.” 20 C.F.R. § 416.929(c)(3); see also Smith v. Comm’r, No. 16-CV-953 HBS,

2018 WL 5076918, at *2 (W.D.N.Y. Oct. 17, 2018) (anxiety controlled with medication); Britton v.

Colvin, No. 5:13-CV-00907, 2015 WL 1413382, at *15 (N.D.N.Y. Mar. 27, 2015) (affirming denial of

benefits where the plaintiff maintained activities of daily living and some control over mental

impairments); Casler v. Astrue, 783 F. Supp. 2d 414, 417 (W.D.N.Y. 2011) (“According to her treating

physicians, her outlook has improved, her medications are as effective as can be expected, and

plaintiff is succeeding in her efforts to manage her anxiety and avoid isolating herself, attending

family events and yard sales, and planning a vacation.”). The ALJ was careful to focus on

consistency with the overall record. See generally Soc. Sec. Ruling 16-3p Titles II & XVI: Evaluation

of Symptoms in Disability Claims, SSR 16-3P, 2017 WL 5180304 (Oct. 25, 2017); see also Matta v.

Astrue, 508 F. App’x 53, 56 (2d Cir. 2013) (summary order) (“Although the ALJ’s conclusion may

not perfectly correspond with any of the opinions of medical sources cited in his decision, he was

entitled to weigh all of the evidence available to make an RFC finding that was consistent with the

record as a whole.”) (citation omitted).

                                                   8
         Case 6:19-cv-06266-HBS Document 13 Filed 09/17/20 Page 9 of 10



        Ms. Long’s psychological assessment for the Monroe County Department of Human

Services does not override the consistency between Dr. Brownfeld’s evaluation and the clinical notes

in the record. Ms. Long’s checkboxes concerning plaintiff’s “moderately limited” or “very limited”

characteristics do not appear consistent with the clinical notes, to the extent that the checkboxes

come with any context at all. [522.] See Halloran v. Barnhart, 362 F.3d 28, 31 n.2 (2d Cir. 2004)

(standardized forms can be “only marginally useful for purposes of creating a meaningful and

reviewable factual record”); Shipp v. Colvin, No. 16-CV-919 HBS, 2018 WL 4870748, at *3

(W.D.N.Y. Oct. 9, 2018) (“The remainder of the checkmarks in the questionnaire come with no

explanation and are too conclusory to oppose a consistent medical record.”). Additionally, Ms.

Long filled out the form for a different governmental agency that might have different standards for

assessing functional limitations. Cf. Chase v. Comm’r, No. 17-CV-529 HBS, 2019 WL 2117650, at *3

(W.D.N.Y. May 15, 2019) (noting “the very different criteria that likely were of interest to the

Allegany County Department of Social Services”) (citation omitted). Substantial evidence thus

supports how the ALJ chose to weigh the available clinical evidence, even apart from the

Commissioner’s correct position that Ms. Long is not an acceptable medical source.

        In sum, plaintiff’s arguments amount to a disagreement with the ALJ over how the factual

information in the record led to the crafting of the RFC. Resolving factual disagreements is where

the substantial-evidence rule has maximum effect. “Even where the administrative record may also

adequately support contrary findings on particular issues, the ALJ’s factual findings must be given

conclusive effect so long as they are supported by substantial evidence.” Genier v. Astrue, 606 F.3d

46, 49 (2d Cir. 2010) (per curiam) (internal quotation marks and citation omitted); see also Edwards v.

Barnhart, 314 F.3d 964, 966 (8th Cir. 2003) (“We examine evidence both supporting and detracting

from the decision, and we cannot reverse the decision merely because there exists substantial

                                                   9
           Case 6:19-cv-06266-HBS Document 13 Filed 09/17/20 Page 10 of 10



   evidence supporting a different outcome.”) (citation omitted); Henderson v. Comm’r, No. 18-CV-

   00072, 2019 WL 3237343, at *5 (W.D.N.Y. July 18, 2019) (affirming ALJ resolution of RFC where

   treating physician records supported exertional limits despite other evidence in the record). Under

   these circumstances, the Court is obligated to affirm the Commissioner’s final determination

   regardless of how it might have viewed the evidence in the first instance.

III.   CONCLUSION
          The Commissioner’s final determination was supported by substantial evidence. For the

   above reasons and for the reasons stated in the Commissioner’s briefing, the Court grants the

   Commissioner’s motion (Dkt. No. 10) and denies plaintiff’s cross-motion (Dkt. No. 9).

          The Clerk of the Court is directed to close the case.

          SO ORDERED.

                                                  __/s Hugh B. Scott________
                                                  Hon. Hugh B. Scott
                                                  United States Magistrate Judge
   DATED: September 17, 2020




                                                     10
